NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1064-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAHMIL JASPER, a/k/a
JAHMIL L. JASPER,

     Defendant-Appellant.
_______________________

                   Submitted May 31, 2022 – Decided July 19, 2022

                   Before Judges Messano and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 19-03-0841.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michael Denny, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Caitlinn Raimo,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Tried to a jury, defendant Jahmil Jasper was convicted of assaulting a

woman during a road rage incident in the midafternoon of December 8, 2018.

Following the jury's guilty verdict on charges of third-degree aggravated assault,

N.J.S.A. 2C:12-1(b)(7), and disorderly conduct, N.J.S.A. 2C:33-2(b), as a lesser

included offense of third-degree terroristic threats, N.J.S.A. 2C:12-3(b),

defendant was sentenced to an aggregate five-year probationary term. The judge

imposed several conditions, including a 364-day jail term.

      Over the course of two trial days, the State presented the testimony of five

witnesses, including the victim, Elizabeth Jenkinson, and the emergency room

physician who treated her, Dr. Frederick Waldron. Surveillance video captured

defendant kicking Jenkinson during the incident. Defendant testified in his own

defense.

      Jenkinson testified that just prior to the altercation her fiancé dropped her

off in front of a laundromat on Irvington Avenue. Alighting from the car slowly

in view of her recent spinal surgery, Jenkinson heard car horns and a man hurling

expletives from a dark gray Audi. Defendant exited the Audi; Jenkinson threw

a KFC box over his car; and they "had words." Defendant threatened Jenkinson

but re-entered his car when Jenkinson advised she had made note of his license

plate. Jenkinson walked toward the 7-Eleven to find her fiancé but noticed


                                                                             A-1064-19
                                        2
defendant's car had stopped near her. Again, defendant verbally threatened

Jenkinson, then got out of his car and punched and kicked her.

      Defendant testified to a different version of events. He claimed he got out

of his car the second time because Jenkinson spit on him and his car. Jenkinson

continued to verbally assault him, although defendant did not insult or swear at

her. He stated she was "scrambling at [his] feet. So . . . [he] kicked her hands

off" and "ran back to [his] car."

      Later that afternoon, Jenkinson was treated for her injuries at Newark Beth

Israel Medical Center. She told the medical staff she believed she had passed

out. Jenkinson sustained a hematoma to her forehead. According to Waldron,

the hematoma meant "she had sustained significant injury," but the inj ury was

not life-threatening.

      Defendant now appeals, arguing:

                                    POINT I

            THE COURT ERRED IN ALLOWING A DOCTOR
            TO GIVE EXPERT TESTIMONY WITHOUT BEING
            QUALIFIED AS AN EXPERT, AND FURTHER
            ERRED IN ALLOWING THE SAME DOCTOR TO
            TESTIFY TO THE ULTIMATE ISSUE.
            (Not Raised Below)




                                                                           A-1064-19
                                        3
                                   POINT II

            THE TRIAL COURT ERRED IN IMPOSING THE
            MAXIMUM, 364 DAYS IN JAIL AND A FIVE-YEAR
            TERM OF PROBATION FOR A THIRD-DEGREE
            OFFENSE, BECAUSE THE AGGRAVATING
            FACTORS WERE NOT SUPPORTED BY THE
            RECORD.

We reject these contentions and affirm.

                                       I.

      For the first time on appeal, defendant contends Dr. Waldron

impermissibly opined about the ultimate issue in the case without the State

moving to qualify him as an expert witness.        To support his contention,

defendant cites two portions of Waldron's testimony: (1) Jenkinson's account of

her injuries, i.e., that "punches and kicks to the head and body could cause

someone to pass out"; and (2) "a hematoma was a 'significant' injury that could

have caused loss of consciousness." Because defendant did not object to the

admission of Dr. Waldron's testimony, we review his newly-minted contention

through the prism of the plain error standard. R. 2:10-2.

      Pursuant to N.J.R.E. 701, a trial court may admit the testimony of a lay

witness in the form of opinion if that testimony "(a) is rationally based on the

witness' perception; and (b) will assist in understanding the witness' testimony

or determining a fact in issue." Although a treating physician may possess the

                                                                          A-1064-19
                                       4
necessary qualifications to testify as an expert, N.J.R.E. 701 allows the

physician to offer medical testimony regarding his or her diagnosis and

treatment of a patient, without qualifying as an expert. Delvecchio v. Twp. of

Bridgewater, 224 N.J. 559, 576-78 (2016). Courts distinguish between treating

physicians and other medical experts because treating physicians are not

obtained in anticipation of litigation. Stigliano v. Connaught Lab., Inc., 140

N.J. 305, 313-14 (1995) ("Although . . . treating doctors are doubtless 'experts,'

. . . they are more accurately fact witnesses.").

      To the extent a particular matter in issue requires medical testimony

beyond testimony about diagnosis and treatment of a patient, expert testimony

may be required. Delvecchio, 224 N.J. at 579. Accordingly, where a party seeks

to have their physician testify to topics beyond the scope of diagnosis and

treatment, the physician's testimony must conform to the rules regarding expert

testimony pursuant to N.J.R.E. 702 and 703. Ibid.

      Moreover, under N.J.R.E. 704, "[t]estimony in the form of an opinion or

inference otherwise admissible is not objectionable because it embraces an

ultimate issue to be decided by the trier of fact." See also State v. Hyman, 451

N.J. Super. 429, 444 (App. Div. 2017) (quoting N.J.R.E. 704) ("Our evidence

rules provide that 'otherwise admissible' expert testimony 'is not objectionable


                                                                            A-1064-19
                                         5
because it embraces an ultimate issue to be decided by the trier of fact. '"). In

the context of criminal trials, however, "experts may not, in the guise of offering

opinions, usurp the jury's function," nor may they opine "in a manner that

otherwise invades the province of the jury to decide the ultimate question." State

v. McLean, 205 N.J. 438, 453 (2011).

      In this case, Dr. Waldron's testimony was limited to his diagnosis and

treatment of the victim. Dr. Waldron testified about Jenkinson's condition upon

arrival, her injuries, and her treatment plan. He recalled Jenkinson presented at

the midpoint acuity level, which he defined as "not in danger of death. There

was no organ- or limb-threatening injury, but she had the potential of having

serious injury." Dr. Waldron described the tests performed, including three CT

scans and that he recommended pain medication and a follow-up evaluation.

      Further, Dr. Waldron explained the possible side effects of an epidural

hematoma, which could include the brief loss of consciousness, in response to

whether he had concerns about Jenkinson's head injury over time. Notably, the

doctor stated he was uncertain as to whether Jenkinson had lost consciousness

or sustained a concussion. Testimony that physicians observe head trauma

patients over time because of the risk of loss of consciousness is consistent with




                                                                             A-1064-19
                                        6
a patient's treatment plan. Dr. Waldron's explanation provided context for his

treatment and diagnosis of the victim. See Delvecchio, 224 N.J. at 576-78.

      Nor are we convinced Dr. Waldron impermissibly testified to the ultimate

issue by opining Jenkinson's hematoma indicated she had "sustained significant

injury." Pursuant to N.J.S.A. 2C:11-1(d), "significant bodily injury" is defined

as "bodily injury which creates a temporary loss of the function of any bodily

member or organ or temporary loss of any of the five senses." As stated, Dr.

Waldron could not opine as to whether Jenkinson had suffered loss of

consciousness. Thus, we discern no error in his fleeting reference to the term,

"significant injury."

      Moreover, the indictment charged defendant with third-degree aggravated

assault, N.J.S.A. 2C:12-1(7), which included the "attempt[] to cause . . .

significant bodily injury" to the victim. Ample evidence was presented through

the victim's description of the assault that defendant attempted to cause

significant bodily injury, without expert testimony. We conclude the court did

not commit any error, let alone plain error, by admitting Dr. Waldron's

testimony.




                                                                          A-1064-19
                                       7
                                       II.

      Defendant contends his five-year probationary sentence, conditioned upon

a 364-day jail term is excessive because the court's balancing of aggravating and

mitigating factors did not support "the maximum periods of jail and probation"

for a third-degree offense. He further claims the "vanishingly thin" injury

suffered by the victim did not support a sentence at "[t]he high end of the

sentencing range." To support his argument, defendant challenges the court's

assessment that aggravating factors two, N.J.S.A. 2C:44-1(a)(2) (gravity and

severity of harm), three, N.J.S.A. 2C:44-1(a)(3) (risk of re-offense), and nine,

N.J.S.A. 2C:44-1(a)(9) (deterrence), preponderated over mitigating factor

seven, N.J.S.A. 2C:44-1(b)(7) (no prior criminal history or delinquency). We

are unpersuaded.

      We review a sentence under an abuse of discretion standard. State v.

Miller, 237 N.J. 15, 28 (2019). We "consider whether the trial court has made

findings of fact that are grounded in competent, reasonably credible evidence

and whether 'the factfinder [has] appl[ied] correct legal principles in exercising

its discretion.'" State v. Blackmon, 202 N.J. 283, 297 (2010) (alterations in

original) (quoting State v. Roth, 95 N.J. 334, 363 (1984)). Nor do we substitute

our judgment for that of the sentencing court. State v. Fuentes, 217 N.J. 57, 70


                                                                            A-1064-19
                                        8
(2014). A sentence will be affirmed unless it violated the sentencing guidelines,

relied on aggravating or mitigating factors not based on competent and credible

evidence in the record, or applied the guidelines in such a manner as to "make[]

the sentence clearly unreasonable so as to shock the judicial conscience."

Miller, 237 N.J. at 28 (quoting Fuentes, 217 N.J. at 70).

      When sentencing a defendant, a court must identify and balance the

aggravating and mitigating factors pursuant to N.J.S.A. 2C:44-1(a) and (b) and

explain the factual basis underpinning its findings. Fuentes, 217 N.J. at 72-73.

"It is sufficient that the trial court provides reasons for imposing its sentence

that reveal the court's consideration of all applicable mitigating factors" in

reaching its decision. State v. Bieniek, 200 N.J. 601, 609 (2010). "After

balancing the factors, the trial court may impose a term within the permissible

range for the offense." Id. at 608.

      Although defendant was sentenced to the maximum jail term as a

condition of the lengthiest period of probation, he was not sentenced at the high

end of the third-degree sentencing range. See N.J.S.A. 2C:43-6 (setting the

range for a third-degree crime at three to five years' imprisonment); see also

N.J.S.A. 2C:45-2(a) (providing the court may impose a probationary period




                                                                           A-1064-19
                                        9
between one and five years). Moreover, the court's assessment of aggravating

factors was supported by the record.

      Regarding aggravating factor two, the court noted the victim was an older

woman, recovering from surgery. Referencing the video, the court found during

the assault, defendant was "literally swinging [his] leg back and forth and

kicking her so hard" that "it was a disturbing video to watch."1 Aggravating

factor two involves an assessment of "[t]he gravity and seriousness of harm

inflicted on the victim," taking into account the defendant's knowledge "that the

victim of the offense was particularly vulnerable or incapable of resistance due

to advanced age, ill-health, or extreme youth, or was for any other reason

substantially incapable of exercising normal physical or mental power of

resistance . . . ." N.J.S.A. 2C:44-1(a)(2). Based on the evidence adduced at

trial, we discern no error in the court's finding of aggravating factor two.

      We have warned against the use of a defendant's refusal to admit guilt to

increase a sentence. See State v. Marks, 201 N.J. Super. 514, 540 (App. Div.

1985) (noting our "view that a defendant's refusal to acknowledge guilt

following a conviction is generally not a germane factor in the sentencing



1
   The surveillance video was not provided on appeal. Defendant does not
dispute the court's description of the footage.
                                                                               A-1064-19
                                       10
decision"). However, the Court has recognized a sentencing court may consider

the defendant's failure to take responsibility in support of aggravating factor

three. State v. Carey 168 N.J. 413, 426-27 (2001) (upholding the court's finding

of aggravating factor three where the defendant "expresse[d] remorse, but [did]

not directly accept responsibility for the [car] crash or admit that he ha[d] a

problem of drinking and driving").

      Similarly, in the present case, defendant briefly stated he "d[id]n't

condone [his] . . . actions . . . on that day" and "fe[lt] bad that it even happened,

but [he] just need[ed] the court to have mercy on [his] kids." The court was

unpersuaded, finding aggravating factor three applied because defendant failed

to state he was "sorry for what [he] did to the victim." Turning to aggravating

factor nine, the court found the need for general and specific deterrence in this

stranger-to-stranger crime because defendant's actions during the road rage

incident were "not acceptable behavior in this society." The record supports the

application of aggravating factors three and nine.

      Affirmed.




                                                                               A-1064-19
                                        11